1
2
3
4
5
6                               UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA
8                                                  ***
9     Dennis V. Francisco,                                 Case No. 2:18-cv-01956-GMN-VCF
10                                            Plaintiff,                    ORDER
11           v.
12    Joseph Lombardo et al.,
13                                       Defendants.
14
15   I.     DISCUSSION

16          Plaintiff, who is a prisoner in the custody of the Clark County Detention Center

17   (“CCDC”), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and has

18   filed an application to proceed in forma pauperis. (ECF Nos. 1, 1-1).

19          Plaintiff’s application to proceed in forma pauperis is incomplete. Pursuant to 28

20   U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to

21   proceed in forma pauperis and attach both an inmate account statement for the past six

22   months and a properly executed financial certificate. Plaintiff has not submitted an inmate

23   account statement. (See ECF No. 1). As such, the in forma pauperis application is denied

24   without prejudice. The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but

25   will not file it until the matter of the payment of the filing fee is resolved. Plaintiff will be

26   granted an opportunity to cure the deficiencies of his application to proceed in forma

27   pauperis, or in the alternative, pay the full filing fee for this action. If Plaintiff chooses to

28   file a new application to proceed in forma pauperis he must file a fully complete application
1    to proceed in forma pauperis.
2    II.    CONCLUSION
3           For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
4    in forma pauperis (ECF No. 1) is DENIED without prejudice to file a new application.
5           IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
6    approved form application to proceed in forma pauperis by a prisoner, as well as the
7    document entitled information and instructions for filing an in forma pauperis application.
8           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
9    Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis, on
10   the correct form with complete financial attachments in compliance with 28 U.S.C. §
11   1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
12   fee and the $50 administrative fee).
13          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
14   dismissal of this action may result.
15          IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
16   (ECF No. 1-1), but shall not file it at this time.
17
                       15th
18          DATED THIS ____ day of October 2018.
19
20                                                UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28



                                                   -2-
